Citation Nr: 1115441	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-41 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Eligibility for Dependents' Educational Assistance benefits.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.  The Veteran received the Purple Heart during his lifetime.  He died in February 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

According to the Certificate of Death, the cause of the Veteran's death was due to or a consequence of renal cell carcinoma.  No other significant conditions contributing to death were listed.  The Certificate of Death was signed by Dr. A. C., the Veteran's treating physician.  

The appellant asserts that in addition to the renal cell carcinoma, the Veteran also had lung cancer, cancer of the larynx, and bone cancer, which all played a role in his death.  Both lung cancer and larynx cancer are presumptive cancers for the purpose of establishing entitlement to service connection if a veteran had service within the borders of Vietnam.  See 38 C.F.R. § 3.309(e).  Thus, if the Veteran had lung cancer or larynx cancer as a primary site cancer, service connection for the cause of the Veteran's death could be granted on this basis since the Veteran had the requisite Vietnam service.  

Thus, the appellant is essentially arguing that the Veteran had lung cancer as a primary cancer and/or larynx cancer, also as a primary cancer, in addition to his renal cell carcinoma, which all caused or contributed to cause death and therefore, service connection is warranted on a presumptive basis.  She stated that Dr. C. would verify this information, but he has not done so.  However, a review of Dr. C.'s records includes a January 2008 computerized tomography (CT) which indicated that the Veteran had increasing pulmonary metastatic disease.  It is unclear whether that disease process was lung cancer as the primary cancer or the Veteran's diagnosed renal cell carcinoma which had metastasized to the lung.  

Accordingly, the Board finds that Dr. C. should be contacted to clarify whether the Veteran had more than one type of primary cancer and, if so, if each primary cancer individually hastened/was etiologically related to death.  Dr. C. should also clarify if the renal cell carcinoma had metastasized to other sites, such as the lungs, larynx, and bone.  Dr. C should specifically address the January 2008 CT and identify whether the cancer in the lung was primary lung cancer, or whether it was renal cell cancer which had metastasized to the lung, or whether it was any other type of primary cancer.  If Dr. C. does not reply, a VA examiner should be requested to furnish an opinion.  

Moreover, the record shows that the Veteran had a history of metastatic renal cell carcinoma in 2007.  The claims file only contains minimal records concerning treatment for cancer.  The RO/AMC should contact the appellant and request that she provides the name and addresses of all facilities which treated the Veteran for cancer.

In addition, the October 2008 rating decision denied eligibility for Dependents' Educational Assistance benefits.  The Veteran disagreed with that determination, but this issue was not addressed in the statement of the case.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  Clearly, the issue of service connection for the cause of death issue precedes this issue so that matter should be addressed first.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask that she identify all physicians and medical facilities which have treated the Veteran for cancer.  Once identified, steps to obtain all pertinent records should be undertaken.  This should include hospitalization reports, outpatient treatment reports, progress notes, nurses' notes, and diagnostic testing.  Additionally, attempts should specifically be made to obtain all records from the SE Georgia Health System and from Dr. A.C., as well as any other identified facility, that are not already of record.  Specifically all terminal treatment, including hospitalization reports in February 2008 (the last month of the Veteran's life) should be obtained.  

2.  After securing the appropriate medical releases, contact Dr. A. C. to clarify whether the Veteran had more than one type of cancer.  With respect to each cancer, Dr. A. C should be asked whether such cancer was a primary cancer or a metastatic cancer.  Thereafter, Dr A.C. should give an opinion as to whether each primary cancer the Veteran had hastened the Veteran's death or caused the death of the Veteran.  Dr. A.C. should be asked whether there is any medical or scientific evidence showing a direct connection between renal cancer and Agent Orange exposure and if so, such should be provided.  A complete rationale should be provided. 

In particular, Dr. A. C should also address the January 2008 CT and identify whether the cancer in the lung was a primary lung cancer, or whether it was renal cell cancer which had metastasized to the lung, or whether it was any other type of primary cancer.  

Dr. A. C. should also clarify if the renal cell carcinoma had metastasized to other sites, such as the lungs, larynx, and bone.  

Dr. . A. C. should provide a complete rationale for all medical opinions and conclusions given.

2.  Refer the claims file to a VA physician.  The VA physician, based on a review of the complete claims file, should identify the Veteran's primary cancer(s) and state whether such cancer hastened the Veteran's death or caused the Veteran's death.  The physician should also note all metastatic cancers and cite the original source of such cancer(s).  The physician should also state whether there is any medical or scientific evidence showing a direct connection between renal cancer and Agent Orange exposure.  A complete rationale for all opinions given must be provided.

3.  The AMC should then readjudicate the claim of service connection for the cause of the Veteran's death in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

4.  The Veteran should be sent a statement of the case as to the issue of entitlement to eligibility for Dependents' Educational Assistance benefits in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

